Citation Nr: 9935167	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-34 861	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's injuries, sustained in a motorcycle 
accident on April 12, 1992, were the result of his own 
willful misconduct for Department of Veterans Affairs (VA) 
pension purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  The veteran's mother was appointed as the 
veteran's guardian.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1994 administrative decision by the Des 
Moines, Iowa Regional Office (RO) in which it was determined 
that the veteran was not entitled to VA disability pension 
benefits because his injuries, sustained in a motorcycle 
accident on April 12, 1992, were the result of his own 
willful misconduct.  The notice of disagreement was submitted 
in September 1994.  The statement of the case was issued in 
November 1994.  A substantive appeal was received in December 
1994.  The case was transferred to the Winston-Salem, North 
Carolina RO in December 1994, following notification by the 
veteran that he had moved to that state.

By decision dated in February 1997, the Board determined that 
the injuries sustained by the veteran due to a motorcycle 
accident in April 1992 were the result of his own willful 
misconduct.  A May 1998 Joint Motion for Remand, and to Stay 
Further Proceedings, indicates that the veteran appealed to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court).  In a May 1998 Order, the 
Court granted the Joint Motion for Remand, vacating the 
February 1997 Board decision and remanding the case to the 
Board for compliance with the directives specified in the 
Joint Motion for Remand.  The Board remanded the case in 
October 1998 for additional development.



FINDING OF FACT

On April 12, 1992, the veteran drove his motorcycle while 
intoxicated in violation of New Mexico state law, 
constituting willful misconduct, and such activity was the 
proximate cause of the automobile accident that night which 
resulted in a closed head injury, multiple facial and scalp 
lacerations, right hand and wrist fracture and right thigh 
burn.


CONCLUSION OF LAW

Residuals of closed head injury, multiple facial and scalp 
lacerations, right hand and wrist fracture and right thigh 
burn sustained by the veteran in a motorcycle accident on 
April 12, 1992 were the result of his own willful misconduct 
and cannot be considered for pension purposes.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. §§ 3.1(n), 3.301 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to VA disability 
pension benefits based on residuals of injuries he sustained 
in a motorcycle accident in New Mexico in April 1992.  It is 
asserted that the accident was not the result of intoxication 
by alcohol.  It is contended that the accident was caused 
when the passenger riding behind him shifted her weight in 
the wrong direction and caused the motorcycle to go out of 
control.  It is also asserted that New Mexico law at the time 
did not require that he wear a helmet. 

An application for disability pension benefits (VA form 21- 
527) was received in September 1993.  Submitted in support of 
the claim was a private medical statement from Judy Hilt, R. 
N. and Director of Rehabilitation Services at On With Life, 
Inc., dated in September 1993, who reported that the veteran 
had been a client at the facility since January 20, 1993.  
Nurse Hilt reported that the veteran's diagnoses were closed 
head injury with seizure disorder; and aphasia, dysphasia, 
cognitive deficits and right hemiparesis.

Received in November 1993 was a report of accidental injury 
(VA Form 21-4176), wherein the veteran's mother reported that 
he had a head injury and was unable to provide any 
information. She indicated that the accident occurred on 
April 12, 1992, on a mountain road in Santa Fe, New Mexico.

St. Vincent's Hospital records dated from April to May 1992, 
include an April 1992 Emergency Room Physician's Report which 
noted that the veteran had apparently had just left a bar and 
had a passenger on the back of the motorcycle, drove into a 
side rail along the road and was thrown from the motorcycle.  
The report noted that the veteran was unconscious at the 
scene and had apparently been consuming alcohol.  Multiple 
scalp wounds and lacerations to the neck were noted.  The 
physician indicated that the veteran apparently had been 
consuming alcohol, but it was not known whether he had any 
other substances that evening.  It was indicated that that 
the veteran arrived at the emergency room at 20:10.  The 
hospital records show that a blood test was conducted on 
April 12, 1992 at 20:26 hours and that the veteran's alcohol 
level was 180 mg/dl.  Those records also show that drug 
testing at 22:00 hours was positive for marijuana.  Among the 
above records is the report of a consultation, conducted 
April 14, 1992, wherein the consulting physician reported 
that the veteran had apparently been in reasonable health 
until the injury.  He noted that the veteran apparently had 
been intoxicated at the time of the injury.  The final 
diagnoses reported were closed head injury, multiple facial 
and scalp lacerations, right hand and wrist fracture and 
right thigh burn.

Received in March 1994 was the report of History and Physical 
Examination for Admission to Iowa Veterans Home, conducted by 
Sanjay Chatrath, D.O, dated in February 1994, wherein it was 
noted that the veteran was unable to give any history because 
of his head trauma.  It was noted that the veteran was 
involved in a motorcycle accident in April 1992 and was not 
wearing a helmet.  The examiner reported that the veteran was 
admitted to Santa Fe hospital in New Mexico and required a 
tracheostomy and gastrotomy tube; he was subsequently 
transferred to another facility for rehabilitation.  It was 
noted that the veteran was not able to remember any of the 
events.  The diagnoses were: status post traumatic head 
injury, secondary to motor vehicle accident in April 1992 
with residual right hemiparesis; hypertension; previous 
history of seizure, secondary to head trauma; and history of 
peripheral edema.  The veteran was discharged from the 
facility in April 1994.

Received in June 1994 was a copy of a sheriff's accident 
report, completed by the Santa Fe County Sheriff's department 
in April 1992.  This report indicates that the veteran's 
vehicle was headed north on State road 14 when he ran into a 
fixed object.  It was indicated that there was passenger, 
J.M., riding on the motorcycle at the time of the accident. 
The report indicates that the accident occurred at 19:13 on 
April 12, 1992.  It was also reported that neither the 
veteran nor his female passenger were wearing helmets.  The 
report further indicated that the veteran suffered head 
injuries; he was treated at the scene by the fire department 
and was subsequently transported by ambulance to St. 
Vincent's hospital.

The July 1994 Administrative Decision determined that the 
injuries were the result of a motor vehicle accident due to 
excessive indulgence in alcohol which was the proximate cause 
of the veteran's injuries.  It was concluded that these 
injuries were the result of his own willful misconduct.

In his December 1995 substantive appeal, the veteran asserted 
that the accident which resulted in his injuries was not his 
fault.  He conceded that he left a bar and that a female got 
on the back of the motorcycle.  He contended that the 
passenger on the motorcycle shifted her weight in the wrong 
direction, causing the motorcycle to go out of control and 
run into a guard rail.  He also asserted that the guard rail 
was inverted and was improperly installed by the New Mexico 
Department of Transportation.  

In February 1995, a handbook entitled "Motorcycling in New 
Mexico, dated in October 1992, was submitted.  The handbook 
includes reference to New Mexico N.M. Stat. Ann § 66-7-355 
which states that a person operating a motorcycle shall not 
carry any other person nor shall any other person ride on the 
motorcycle unless it is designed to carry more than one 
person.  The handbook also indicates that no person under the 
age of eighteen shall operate a motorcycle unless he is 
wearing a safety helmet.  N.M. Stat. Ann § 66-7 356. 

In October 1998, the RO sent a letter to the passenger, J.M., 
at the address listed on the sheriff's accident report, 
requesting that she submit a statement regarding the facts 
surrounding the accident involving the veteran.  That letter 
was returned to the RO, marked unclaimed.  In November 1998, 
the veteran's mother indicated that she did not know the 
current whereabouts of J.M.

A January 1999 Medical Opinion of the Medical Director, 
Winston-Salem VA Outpatient Clinic, indicates that the claims 
file was reviewed and that the veteran's blood alcohol level 
was 180 mg/dl.  It was noted that the record also showed that 
drug testing was positive for marijuana.  The conclusion was 
that the veteran was intoxicated or under the influence of 
intoxicating liquor or any drug in violation of N.M. Stat. 
Ann 66-9-102 (Michie 1992).

By Administrative Decision dated in August 1999, the RO again 
concluded that the injuries sustained by the veteran on April 
12, 1992 were the result of his own willful misconduct.  It 
was noted that attempts to contact the passenger on the 
motorcycle at the time of the accident were unsuccessful.  
The RO concluded that the contentions of the veteran that the 
passenger shifted her weight in the wrong direction which 
caused the motorcycle to go out of control, were not 
credible.  The RO also concluded that the fact that the 
veteran was not wearing a helmet at the time of the accident 
and that he allowed a passenger to ride on the motorcycle 
designed for a single passenger showed that he had wanton and 
reckless disregard for the probable consequences.  The RO 
indicated that the evidence of record showed that the veteran 
was intoxicated beyond the legal limit and that he also 
tested positive for marijuana.  It was concluded that the 
injuries sustained by the veteran were the result of his own 
willful misconduct and that the benefit of the doubt doctrine 
was not applicable.

Pension will be awarded to a veteran with the requisite 
service who is permanently and totally disabled from non-
service-connected disability not the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1521 (West 1991); 
38 C.F.R. § 3.301 (1999).  Willful misconduct means an act 
involving conscious wrongdoing or known prohibited action 
(malum in se or malum prohibitum).  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.

(1)	It involves deliberate or 
intentional wrongdoing with knowledge of 
or wanton and reckless disregard of its 
probable consequences. 

(2)	Mere technical violation of police 
regulations or ordinances will not per se 
constitute willful misconduct. 


(3)	Willful misconduct will not be 
determinative unless it is the proximate 
cause of injury, disease or death. (See 
§§ 3.301, 3.302.)

38 C.F.R. § 3.1(n) (1999).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (1999).

The state law of New Mexico in effect in 1992, provides that 
it is unlawful for any person who in under the influence of 
intoxicating liquor to drive any vehicle within that state; 
that it is unlawful for any person who is under the influence 
of any drug to a degree which renders him incapable of safely 
driving a vehicle to drive any vehicle within that state; 
and, that it is unlawful for any person who has one-tenth of 
one percent or more by weight of alcohol in his blood to 
drive any vehicle within that state.  See N.M. Stat. Ann 
§ 66-8-102 (Michie 1992).  A copy of the pertinent statute 
has been placed in the claims file.

Although the consumption of alcohol, in and of itself, does 
not per se constitute willful misconduct, it does if it is 
later determined that it was the proximate cause of injury.  
In this case, the hospital records show that a blood sample 
taken from the veteran disclosed that he had a serum blood 
alcohol level of 180 mg/dl on admission following the 
accident.  The January 1999 VA medical opinion concluded that 
the veteran was intoxicated in violation of N.M. Stat. Ann 
§ 66-8-102 (1992).  There is no evidence to support that 
veteran's contentions that the passenger on the motorcycle 
shifted her weight in the wrong direction and caused the 
accident.  The Board has reviewed the entire record and finds 
that the veteran's contentions regarding the passenger's 
fault in the accident are not credible and have no probative 
value.  The veteran has conceded that he left a bar and got 
on the motorcycle just prior to the accident.  The evidence 
clearly shows that he was intoxicated in violation of the 
state law at the time he was treated in the emergency room 
following the accident.  As such, the Board finds that the 
veteran deliberately or intentionally drove while intoxicated 
in violation of the state law with knowledge of or wanton and 
reckless disregard of its probable consequences.  Therefore, 
the Board concludes that the veteran's excessive consumption 
of alcohol on the night in question, then driving a 
motorcycle, which is a known prohibited action, resulted in 
the accident and was the proximate cause of his injuries.  
The Board also finds that the fact that the veteran drove the 
motorcycle while intoxicated under New Mexico law is not a 
mere technical violation of police regulations or ordinances 
because the veteran knowingly or deliberately committed an 
illegal incarcerable offense, without regard to the 
consequences.

The fact that the veteran was not wearing a helmet at the 
time of the accident may possibly, with speculation, be 
relevant to the question of the severity of his injuries to 
and is not relevant to whether the injuries were due to the 
veteran's own willful misconduct.  The fact that he allowed a 
passenger to ride on the motorcycle is relevant.  However, as 
noted above, the Board has concluded above, it was unlawful 
intoxication that was the proximate cause of the accident and 
that the contentions regarding any fault attributable to the 
passenger are not credible or probative.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

